Citation Nr: 1446911	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  08-36 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for fungal dermatitis from January 25, 2011.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1998 to March 2006.  This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In December 2010, the Board, in pertinent part, remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  While the matter was in remand status, in a December 2011 rating decision, the VA Appeals Management Center (AMC) increased the rating for the service-connected fungal dermatitis of the forehead to 30 percent, effective January 25, 2011.


FINDING OF FACT

Since January 25, 2011, the Veteran's service-connected fungal dermatitis has affected less than 40 percent of his entire body and exposed areas, and did not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for fungal dermatitis from January 25, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008); 38 C.F.R. § 4.7 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2014).  With respect to VA's notice obligations, because the matter at issue in this case concerns an appeal of an initial rating, VCAA notice obligations were fully satisfied once service connection was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  The record in this case does not show, nor does the Veteran contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128.

With respect to VA's duty to assist, the Board finds that no further action is necessary prior to further appellate consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The Veteran's service treatment records are on file, as are post-service VA and private clinical records showing that the Veteran continues to receive treatment for a skin disorder.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2014).

The Veteran has also been afforded VA medical examinations in connection with his claims, most recently in May 2014.  38 C.F.R. § 3.159(c)(4) (2014).  The Board finds that the examinations are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records as well as a clinical examination.  The examiners also provided specific reference to the applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not challenged the adequacy of the opinions obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).

In an April 2014 decision, the Board denied an initial rating in excess of 10 percent for fungal dermatitis prior to January 25, 2011.  The Board remanded the issue of entitlement to a rating in excess of 30 percent for fungal dermatitis from January 25, 2011, to the AOJ for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions, to include contacting the Veteran in an April 2014 letter; obtaining VA records dated through 2014; and providing an adequate examination in 2014.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where, as here, a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Fenderson, 12 Vet. App. at 126.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Veteran service-connected fungal dermatitis is evaluated under the rating criteria set forth at 38 C.F.R. § 4.118, Diagnostic Code 7806, and is assigned a 30 percent evaluation, which contemplates 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  For a maximum 60 percent evaluation, the criteria require more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent evaluation is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Here, the Board notes that during the pendency of this appeal, VA amended the rating criteria for evaluating disabilities of the skin.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  These amended criteria, however, are applicable only to claims received on or after October 23, 2008, or in cases where a claimant has requested review under the amended rating criteria.  In this case, the Veteran's claim was received prior to 2008 and he has not requested a review under the amended rating criteria.  Thus, the rating criteria in effect prior to October 23, 2008, are applicable here.

Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the Veteran's service-connected fungal dermatitis from January 25, 2011.  

In that regard, the Board notes that the record does not show, nor has the Veteran contended, that his service-connected skin disability affects more than 40 percent of his entire body or exposed areas.  Indeed, VA examinations conducted in January 2011 and May 2014 both affirmatively showed that less than 40 percent of the Veteran's total body or exposed area was affected.  At the January 2011 VA medical examination, the examiner estimated that 30 percent of the Veteran's exposed area was affected by his service-connected skin disability and two percent of his total body area was affected.  At the most recent VA medical examination in May 2014, the examiner concluded that less than five percent of the Veteran's total body area and exposed area was affected by his service-connected skin disability.  The Board has also reviewed the other evidence of record, including the post-service clinical records, but can identify no basis on which to conclude that more than 40 percent of the Veteran's entire body or exposed areas are affected by his service-connected skin disability.  

Additionally, although the record shows that the Veteran uses medicated shampoos and other topical medications to treat his skin disability, including desonide and ketoconazole creams, he has not been shown to exhibit any systemic manifestations as a result of his skin disability nor has he required constant or near-constant systemic treatments or procedures to control his skin disability.  Indeed, the Veteran has not contended otherwise.  Additionally, the Board notes that at the January 2011 VA medical examination, the examiner specifically indicated that no systemic therapy had been required over the last twelve months to treat the Veteran's service-connected skin disability.  Similarly, at the May 2014 VA medical examination, the examiner indicated that the Veteran exhibited no systemic manifestations due to his skin disability and had been treated with topical medications.  The Board has also reviewed the post-service clinical records and notes that although VA clinical records show that in February and March 2012, the appellant was prescribed a course of oral antibiotics for treatment of steroid rosacea, there are no notations of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  But bullous disorders and psoriasis have identical diagnostic criteria.  38 C.F.R. § 4.118, Diagnostic Codes 7815-16 (2008).  Additionally, the evidence of record does not demonstrate any related disfigurement, scars, american leishmaniasis, old world leishmaniasis, discoid lupus, erythematosus or subacute cutaneous lupus erythematosus, tuberculosis luposa/lupus vulgaris, exfoliative dermatitis, benign or malignant skin neoplasms, other infections of the skin, cutaneous manifestations of collagen vascular disease not listed elsewhere, papulosquamous disorders not listed elsewhere, vitiligo, diseases of keratinization, urticaria, primary cutaneous vasculitis, erythema multiforme, acne, chloracne, scarring alopecia, alopecia areata, hyperhidrosis, or malignant melanoma, eczema, or dermatophytosis.  38 C.F.R. § 4.118 , Diagnostic Codes 7800-05, 7807-13, 7817-33 (2008).

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  After reviewing the record, however, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected skin disability is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The relevant skin diagnostic criteria fully contemplate the Veteran's symptoms, to include medications taken and the coverage of the Veteran's body.  In addition, there objective evidence of record does not demonstrate that the service-connected disability markedly interferes with his employment, beyond that contemplated by the rating schedule.  Indeed, at the May 2014 VA medical examination, the examiner indicated that the Veteran's service-connected skin disability did not impact his ability to work.  Similarly, there is no indication that the Veteran has lost time from employment due to his skin disability or has been hospitalized due to this disability.  Consequently, the Board finds that no further action on this matter is warranted.

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for the Veteran's service-connected fungal dermatitis from January 25, 2011.  To this extent, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent for fungal dermatitis from January 25, 2011, is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


